 In the Matterof GENERAL MOTORSCORPORATION, ALLISON DIVISION,EMPLOYERandAMALGAMATED PLANTGUARDLOCAL No. 4, UNITEDPLANTGUARDWORKERS OF AMERICA, PETITIONERCaseNo. 35-RC-5l.-Decided November 15, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held on May 13, 1938, anda further hearing 1 on September 22, 1948, before a hearing officer ofthe National Labor Relations Board.The hearing officer's rulingsmade at these hearings are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of plant protection patrolmen andfire protection patrolmen at certain of the Employer's plants, morefully described below.The Employer agrees that the requested unitis appropriate for purposes of collective bargaining. In view of therequirements of Section 9 (b) (3) of the amended Act,2 however, itis necessary that we determine under the facts in this case (a) whetherthe Petitioner is qualified to represent a unit of guards, and (b)whether the unit sought by the Petitioner includes employees otherthan guards.1Pursuant to direction of the Board.' Section 9(b) (3) provides :That the Board shall not decide that any unit is appropriate...if it includes,together with other employees, any individual employed as a guard toenforce againstemployees and other persons rulesto protect property of the employer or to protect thesafety of persons on the employer's premises;butno labor organization shall be certifiedas the representative of employees in a bargaining unit of guardsif such organizationadmits to membershtip,or is affiliated directly or indirectly with an organization whichadmits to membership,employees other than guards.[Emphasis supplied.]80 N. L.R. B., No. 68.317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was established by undisputed testimony at the further hearingthat the Petitioner is an unaffiliated labor organization restricting itsmembership to employees of the Employer who are employed asguards within the meaning of the amended Act. The Petitionerindicated that if the Board should hold that any of the employees inthe proposed unit are not guards, such employees would becomeineligible for membership.On these facts, we find that the Petitioneris qualified under the Act to represent a unit of guards.The employees sought to be represented by the Petitioner, hereinreferred to as the patrolmen and the firemen, comprise the Employ-er's plant protection department,3 which is under the supervision ofa chief of plant protection.The patrolmen wear uniforms and badgesbut are not armed or deputized.They patrol the plant and are alsoposted at various stations therein, including the gates, for the pur-pose of enforcing the Employer's rules and regulations.They are re-quired to submit a full written report on each violation detected andmay and do detain employees apprehended for violations for the pur-pose of questioning them or to turn them over to a deputized plantprotection officer empowered to make arrests. It is clear, and we find,that the patrolmen in this case are guards within the meaning of theAct.With respect to the firemen, uncontradicted evidence shows that, intheir regular and routine functions, they enforce the same rules, per-form the same duties, and exercise the same power, as do the patrol-men herein, except that they spend an average of 2 days a monthrefilling the fire extinguishers in the plant.The firemen and the pa-trolmen wear substantially the same uniforms, answer to the samesupervisors, and are assigned to the same stations.One of the Em-ployer's firemen testified that, over a 5-year period in such capacity,he has had occasion to report and enforce against employees each ofthe plant rules read into the record from the Employer's "GuardManual."On the basis of this evidence, we find that the firemen arealso guards and may appropriately be included in a single unit withthe patrolmen, within the requirements of Section 9 (b) (3) of theAct, as amended.4Accordingly, we find that all plant protection patrolmen and fireprotection patrolmen of the Employer at its plants numbered 1, 2,3, 5, and 10, Marion County, Indiana, excluding office and clericalemployees, chiefs, captains, lieutenants, sergeants, supervisors, inves-3 At the time of the hearing, there were 86 non-supervisory patrolmen and 13 non-supervisory firemen in the plant protection department.These employees were representedin a single unit for collective bargaining purposes since 1943.4 SeeMatter of Douglas Aircraft Company, Inc.,79 N.L. it. B. 752.Cf.Matter ofCarbide and Carbon Chemicals Corporation,79N. L.it. B. 83. GENERAL MOTORS CORPORATION319tigators,and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by Amalgamated Plant Guard Local No. 4,United Plant Guard Workers of America.